COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 The State of Texas,                          '
                                                             No. 08-13-00119-CR
                            State,            '
                                                                Appeal from the
 v.                                           '
                                                          County Criminal Court No. 2
 Jeffrey Gendron,                             '
                                                           of El Paso County, Texas
                                              '
                           Appellee.
                                               '              (TC# 20130C00284)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until March 20, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before March 20, 2014.

       IT IS SO ORDERED this 25th day of February, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.